Citation Nr: 1811263	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as bilateral plantar fasciitis and bursitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2008, from July 2009 to October 2010, from October 2010 to February 2011, and from October 2011 to April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  Jurisdiction of the case has subsequently transferred to the RO in Houston, Texas.

In June 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The medical evidence of record shows that in August 2011, the Veteran initially complained of bilateral foot pain in the arch for approximately two years that were slowly getting worse.  The diagnosis was plantar fasciitis.  

Thereafter, the Veteran entered a period of active duty service in October 2011, and while on active duty, the Veteran was seen with a two month history of left heel pain in January 2012.  In February 2012, he was again seen for recurrent fasciitis for two years.  In March 2012, he complained of left foot tenderness for two years; the diagnosis was left heel bursitis.  In April 2012, he was seen for follow-up when he indicated the pain improved with steroid injection in the previous month.  However, the Veteran has continued to be seen for bilateral heel bursitis and plantar fasciitis since that time to the present.

An October 2013 VA examination report noted a diagnosis of bilateral plantar fasciitis.  Regarding medical history, the examiner noted the date of onset of the symptoms of plantar fasciitis/bursitis was in 2010.  The Veteran stated the condition began with difficulty walking, standing, or running due to severe pain; the condition stayed the same.

In an October 2013 addendum, the examiner provided an opinion that it would  require speculation by the examiner to determine if the pre-existing plantar fascial fibromatosis/plantar fasciitis was permanently aggravated beyond normal progression by the Veteran's last period of active duty because the actual medical records regarding the plantar fascial fibromatosis treated on August 29, 2011 are not available for review.  

The RO obtained another medical opinion in July 2014.  The VA examiner opined that the Veteran's claimed plantar fasciitis, which clearly and unmistakably existed prior to service, was less likely than not aggravated beyond its natural progression by an in-service event, injury or illness.  In reaching this conclusion, the examiner provided that following rationale:

Since 3/26/12 note, it is documented that he [(the Veteran)] was treated for heel bursitis.  There is some change in his stated history, at first "h/o [(history of)] arch pain for 2 years," then in 1/30/12 note "heel pain x 2 months."  It is my opinion that he initially had both plantar fasciitis AND heel bursitis.  When the plantar fasciitis heel pain (midline heel) improved, then the medial heel pain became more apparent and was the remaining diagnosis as of 8/10/12.  According to the Podiatry notes, heel bursitis was the foot condition as of 8/10/12.  No diagnosis of plantar fasciitis was included in the Podiatry note since 4/26/12 and heel pain was on medial heel (plantar fasciitis tender point is midline heel pain

However, the Board finds that the VA medical opinions are not adequate.  First, the October 2013 VA examiner did not provide a definite opinion because the Veteran's treatment records were not reviewed.

Second, the July 2014 VA examiner did not provide a rationale for the conclusion that the Veteran's plantar fasciitis clearly and unmistakably existed prior to service.  The Board finds the lack of explanation is particularly problematic because although the Veteran was first treated for his foot pain in August 2011, he had reported a two-year history of bilateral foot pain in the August 2011 treatment record.  This report is consistent with the Veteran's testimony provided during the June 2017 Board hearing that his foot symptoms started in 2009.  The Veteran is competent to testify as to the factual matters of which he has first-hand knowledge, such as bilateral foot pain during service, as well as observable symptomatology, and under certain circumstances, lay evidence alone may be sufficient to establish service connection.  See Layno v. Brown, 6 Vet. App. 465 (1994); Davidson v. Shinseki, 581 F.3d 1313 (2009); Barr v. Nicholson, 21 Vet. App. 303 (2007); also see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").

Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, it is necessary to obtain a new examination based on the Veteran's competent lay testimony.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated treatment records for the Veteran from the San Antonio Military Treatment Facility in San Antonio, Texas, dated from May 2017 to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Schedule the Veteran for a VA foot examination by a VA clinician with appropriate expertise to determine the nature and etiology of his currently diagnosed foot disability, to include bilateral plantar fasciitis and heel bursitis.  The claims file and a copy of this remand should be made available to the examiner for review.  Any and all indicated evaluations, studies and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral foot disability had onset during any of his active duty service period from September 2004 to September 2008, from July 2009 to October 2010, from October 2010 to February 2011, or from October 2011 to April 2012, or is otherwise etiologically related to any of these periods of active military service?

(b) If the answer to question (a) is negative, the examiner must also provide an opinion as to whether clear and unmistakable evidence establishes that the Veteran's bilateral foot disability pre-existed his entry into any of his active duty service period from September 2004 to September 2008, from July 2009 to October 2010, from October 2010 to February 2011, or from October 2011 to April 2012.

(c) If there is clear and unmistakable evidence that a bilateral foot disability clearly preexisted active duty service, the examiner should provide an opinion as to whether clear and unmistakable evidence establishes that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

Any opinion should be reconciled with all evidence of record, to include the service treatment records, and the Veteran's statements.

3.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

